Name: Commission Regulation (EU) NoÃ 1015/2010 of 10Ã November 2010 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for household washing machines Text with EEA relevance
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  environmental policy;  technology and technical regulations;  energy policy;  political framework
 Date Published: nan

 11.11.2010 EN Official Journal of the European Union L 293/21 COMMISSION REGULATION (EU) No 1015/2010 of 10 November 2010 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for household washing machines (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/125/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for the setting of ecodesign requirements for energy-related products (1), and in particular Article 15(1) thereof, After consulting the Ecodesign Consultation Forum, Whereas: (1) Under Directive 2009/125/EC ecodesign requirements should be set by the Commission for energy-related products representing significant volumes of sales and trade, having significant environmental impact and presenting significant potential for improvement in terms of their environmental impact without entailing excessive costs. (2) Article 16(2), first indent, of Directive 2009/125/EC provides that in accordance with the procedure referred to in Article 19(3) and the criteria set out in Article 15(2), and after consulting the Ecodesign Consultation Forum, the Commission shall, as appropriate, introduce an implementing measure for domestic appliances, including household washing machines. (3) The Commission has carried out a preparatory study to analyse the technical, environmental and economic aspects of household washing machines typically used in households. The study has been developed together with stakeholders and interested parties from the Union and third countries, and the results have been made publicly available. (4) This Regulation should cover products designed for washing laundry in households. (5) Household combined washer-driers have particular characteristics and should therefore be excluded from the scope of this Regulation. However, considering that they offer similar functionalities as household washing machines, they should be addressed as soon as possible in another implementing measure of Directive 2009/125/EC. (6) The environmental aspect of the household washing machines, identified as significant for the purposes of this Regulation, is energy and water consumption in the use phase. The annual electricity and water consumption of products subject to this Regulation was estimated to have been 35 TWh and 2 213 million m3, respectively, in the Union in 2005. Unless specific measures are taken, annual electricity and water consumption is predicted to be 37,7 TWh and 2 051 million m3 in 2020. The preparatory study shows that the electricity and water consumption of products subject to this Regulation can be significantly reduced. (7) The preparatory study shows that requirements regarding other ecodesign parameters referred to in Part 1 of Annex I to Directive 2009/125/EC are not necessary as electricity and water consumptions of household washing machines in the use phase are by far the most important environmental aspect. (8) The electricity and water consumptions of products subject to this Regulation should be made more efficient by applying existing non-proprietary cost-effective technologies that can reduce the combined costs of purchasing and operating these products. (9) The ecodesign requirements should not affect functionality from the end-users perspective and should not negatively affect health, safety or the environment. In particular, the benefits of reducing electricity and water consumption during the use phase should more than offset any additional environmental impacts during the production phase. (10) The ecodesign requirements should be introduced gradually in order to provide a sufficient timeframe for manufacturers to redesign products subject to this Regulation. The timing should be such as to avoid negative impacts on the functionalities of equipment on the market, and to take into account cost impacts for end-users and manufacturers, in particular small and medium-sized enterprises, while ensuring timely achievement of the objectives of this Regulation. (11) Measurements of the relevant product parameters should be performed using reliable, accurate and reproducible measurement methods, which take into account the recognised state-of-the-art measurement methods including, where available, harmonised standards adopted by the European standardisation bodies, as listed in Annex I to Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society services (2). (12) In accordance with Article 8 of Directive 2009/125/EC, this Regulation should specify the applicable conformity assessment procedures. (13) In order to facilitate compliance checks, manufacturers should provide information in the technical documentation referred to in Annexes V and VI to Directive 2009/125/EC in so far as this information relates to the requirements laid down in this Regulation. (14) In addition to the legally binding requirements laid down in this Regulation, indicative benchmarks for best available technologies should be identified to ensure the wide availability and easy accessibility of information on the lifecycle environmental performance of products subject to this Regulation. (15) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 19(1) of Directive 2009/125/EC, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation establishes ecodesign requirements for the placing on the market of electric mains-operated household washing machines and electric mains-operated household washing machines that can also be powered by batteries, including those sold for non-household use and built-in household washing machines. 2. This Regulation shall not apply to household combined washer-driers. Article 2 Definitions In addition to the definitions laid down in Article 2 of Directive 2009/125/EC, the following definitions shall apply for the purpose of this Regulation: (1) household washing machine means an automatic washing machine which cleans and rinses textiles using water which also has a spin extraction function and which is designed to be used principally for non-professional purposes; (2) built-in household washing machine means a household washing machine intended to be installed in a cabinet, a prepared recess in a wall or a similar location, requiring furniture finishing; (3) automatic washing machine means a washing machine where the load is fully treated by the machine without the need for user intervention at any point during the programme; (4) household combined washer-drier means a household washing machine which includes both a spin extraction function and also a means for drying the textiles, usually by heating and tumbling; (5) programme means a series of operations that are pre-defined and are declared by the manufacturer as suitable for washing certain types of textile; (6) cycle means a complete washing, rinsing and spinning process, as defined for the selected programme; (7) programme time means the time that elapses from the initiation of the programme until the completion of the programme excluding any end-user programmed delay; (8) rated capacity means the maximum mass in kilograms stated by the manufacturer at 0,5 kg intervals kg of dry textiles of a particular type, which can be treated in a household washing machine on the selected programme, when loaded in accordance with the manufacturers instructions; (9) partial load means half of the rated capacity of a household washing machine for a given programme; (10) remaining moisture content means the amount of moisture contained in the load at the end of the spinning phase; (11) off-mode means a condition where the household washing machine is switched off using appliance controls or switches accessible to and intended for operation by the end-user during normal use to attain the lowest power consumption that may persist for an indefinite time while the household washing machine is connected to a power source and used in accordance with the manufacturers instructions; where there is no control or switch accessible to the end-user, off-mode means the condition reached after the household washing machine reverts to a steady-state power consumption on its own; (12) left-on mode means the lowest power consumption mode that may persist for an indefinite time after completion of the programme without any further intervention by the end-user besides unloading of the household washing machine; (13) equivalent washing machine means a model of household washing machine placed on the market with the same rated capacity, technical and performance characteristics, energy and water consumption and airborne acoustical noise emissions during washing and spinning as another model of household washing machine placed on the market under a different commercial code number by the same manufacturer. Article 3 Ecodesign requirements The generic ecodesign requirements for household washing machines are set out in point 1 of Annex I. The specific ecodesign requirements for household washing machines are set out in point 2 of Annex I. Article 4 Conformity assessment 1. The conformity assessment procedure referred to in Article 8 of Directive 2009/125/EC shall be the internal design control system set out in Annex IV to that Directive or the management system set out in Annex V to that Directive. 2. For the purposes of conformity assessment pursuant to Article 8 of Directive 2009/125/EC, the technical documentation file shall contain a copy of the calculation set out in Annex II to this Regulation. Where the information included in the technical documentation for a particular household washing machine model has been obtained by calculation on the basis of design, or extrapolation from other equivalent washing machines, or both, the technical documentation shall include details of such calculations or extrapolations, or both, and of tests undertaken by manufacturers to verify the accuracy of the calculations undertaken. In such cases, the technical documentation shall also include a list of all other equivalent household washing machine models where the information included in the technical documentation was obtained on the same basis. Article 5 Verification procedure for market surveillance purposes Member States shall apply the verification procedure described in Annex III to this Regulation when performing the market surveillance checks referred to in Article 3(2) of Directive 2009/125/EC for compliance with requirements set out in Annex I to this Regulation. Article 6 Benchmarks The indicative benchmarks for best-performing household washing machines available on the market at the time of entry into force of this Regulation are set out in Annex IV. Article 7 Revision The Commission shall review this Regulation in the light of technological progress no later than 4 years after its entry into force and present the result of this review to the Ecodesign Consultation Forum. The review shall in particular assess the verification tolerances set out in Annex III, the opportunity of setting requirements on rinsing and spin-drying efficiency and the potential for hot water inlet. Article 8 Entry into force and application 1. This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. 2. It shall apply from 1 December 2011. However, the ecodesign requirements listed below shall apply in accordance with the following timetable: (a) the generic ecodesign requirements set out in point 1(1) of Annex I shall apply from 1 December 2012; (b) the generic ecodesign requirements set out in point 1(2) of Annex I shall apply from 1 June 2011; (c) the generic ecodesign requirements set out in point 1(3) of Annex I shall apply from 1 December 2013; (d) the specific ecodesign requirements set out in point 2(2) of Annex I shall apply from 1 December 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 285, 31.10.2009, p. 10. (2) OJ L 204, 21.7.1998, p. 37. ANNEX I Ecodesign requirements 1. GENERIC ECODESIGN REQUIREMENTS (1) For the calculation of the energy consumption and other parameters for household washing machines, the cycles which clean normally soiled cotton laundry (hereafter standard cotton programmes) at 40 °C and 60 °C shall be used. These cycles shall be clearly identifiable on the programme selection device of the household washing machines or the household washing machines display, if any, or both, and indicated as standard 60 °C cotton programme and standard 40 °C cotton programme. (2) The booklet of instructions provided by the manufacturer shall provide: (a) the standard 60 °C and 40 °C cotton programmes, referred to as standard 60 °C cotton programme and standard 40 °C cotton programme, and shall specify that they are suitable to clean normally soiled cotton laundry and that they are the most efficient programmes in terms of combined energy and water consumptions for washing that type of cotton laundry; in addition, an indication that the actual water temperature may differ from the declared cycle temperature; (b) the power consumption of the off-mode and of the left-on mode; (c) indicative information on the programme time, remaining moisture content, energy and water consumption for the main washing programmes at full or partial load, or both; (d) recommendation on the type of detergents suitable for the various washing temperatures. (3) Household washing machines shall offer to end-users a cycle at 20 °C. This programme shall be clearly identifiable on the programme selection device of the household washing machines or the household washing machines display, if any, or both. 2. SPECIFIC ECODESIGN REQUIREMENTS Household washing machines shall comply with the following requirements: (1) From 1 December 2011:  for all household washing machines, the Energy Efficiency Index (EEI) shall be less than 68,  for household washing machines with a rated capacity higher than 3 kg, the Washing Efficiency Index (Iw ) shall be greater than 1,03,  for household washing machines with a rated capacity equal to or lower than 3 kg, the Washing Efficiency Index (Iw ) shall be greater than 1,00,  for all household washing machines, the Water Consumption (Wt ) shall be: Wt  ¤ 5 Ã  c + 35 where c is the household washing machines rated capacity for the standard 60 °C cotton programme at full load or for the standard 40 °C cotton programme at full load, whichever is the lower. (2) From 1 December 2013:  for household washing machines with a rated capacity equal to or higher than 4 kg, the Energy Efficiency Index (EEI) shall be less than 59,  for all household washing machines, the water consumption shall be, Wt  ¤ 5 Ã  c ½ + 35 where c ½ is the household washing machines rated capacity for the standard 60 °C cotton programme at partial load or for the standard 40 °C cotton programme at partial load, whichever is the lower. The Energy Efficiency Index (EEI), the Washing Efficiency Index (Iw ) and the Water Consumption (Wt ) are calculated in accordance with Annex II. ANNEX II Method for calculating the Energy Efficiency Index, Washing Efficiency Index, water consumption and remaining moisture content 1. CALCULATION OF THE ENERGY EFFICIENCY INDEX For the calculation of the Energy Efficiency Index (EEI) of a household washing machine model, the weighted annual energy consumption of a household washing machine for the standard 60 °C cotton programme at full and partial load and for the standard 40 °C cotton programme at partial load is compared to its standard annual energy consumption. (a) The Energy Efficiency Index (EEI) is calculated as follows and rounded to one decimal place: where: AEC = weighted annual energy consumption of the household washing machine; SAEC = standard annual energy consumption of the household washing machine. (b) The standard annual energy consumption (SAEC ) is calculated in kWh/year as follows and rounded to two decimal places: where: c = rated capacity of the household washing machine for the standard 60 °C cotton programme at full load or the standard 40 °C cotton programme at full load, whichever is the lower. (c) The weighted annual energy consumption (AEC ) is calculated in kWh/year as follows and is rounded to two decimal places: (i) where: Et = weighted energy consumption; Po = weighted power in off-mode; Pl = weighted power in the left-on mode; Tt = programme time; 220 = total number of standard washing cycles per year. (ii) Where the household washing machine is equipped with a power management system, with the household washing machine reverting automatically to off-mode after the end of the programme, the weighted annual energy consumption (AEC ) is calculated taking into consideration the effective duration of the left-on mode, according to the following formula: where: Tl = time in left-on mode. (d) The weighted energy consumption (Et) is calculated in kWh as follows and rounded to three decimal places: where: Et,60 = energy consumption of the standard 60 °C cotton programme; Et,60 ½ = energy consumption of the standard 60 °C cotton programme at partial load; Et,40 ½ = energy consumption of the standard 40 °C cotton programme at partial load. (e) The weighted power in off-mode (Po ) is calculated in W as follows and rounded to two decimal places: where: Po,60 = power in off-mode of the standard 60 °C cotton programme at full load; Po,60 ½ = power in off-mode of the standard 60 °C cotton programme at partial load; Po,40 ½ = power in off-mode of the standard 40 °C cotton programme at partial load. (f) The weighted power in the left-on mode (Pl ) is calculated in W as follows and rounded to two decimal places: where: Pl,60 = power in left-on mode of the standard 60 °C cotton programme at full load; Pl,60 ½ = power in left-on mode of the standard 60 °C cotton programme at partial load; Pl,40 ½ = power in left-on mode of the standard 40 °C cotton programme at partial load. (g) The weighted programme time (Tt ) is calculated in minutes as follows and rounded to the nearest minute: where: Tt,60 = programme time of the standard 60 °C cotton programme at full load; Tt,60 ½ = programme time of the standard 60 °C cotton programme at partial load; Tt,40 ½ = programme time of the standard 40 °C cotton programme at partial load. (h) The weighted time in left-on mode (Tl ) is calculated in minutes as follows and rounded to the nearest minute: where: Tl,60 = time in left-on mode of the standard 60 °C cotton programme at full load; Tl,60 ½ = time in left-on mode of the standard 60 °C cotton programme at partial load; Tl,40 ½ = time in left-on mode of the standard 40 °C cotton programme at partial load. 2. CALCULATION OF THE WASHING EFFICIENCY INDEX For the calculation of the Washing Efficiency Index (Iw ), the weighted washing efficiency of the household washing machine for the standard 60 °C cotton programme at full and partial load and for the standard 40 °C cotton programme at partial load is compared to the washing efficiency of a reference washing machine, where the reference washing machine shall have the characteristics indicated in the generally recognised state-of-the-art measurement methods, including methods set out in documents the reference numbers of which have been published for that purpose in the Official Journal of the European Union. (a) The Washing Efficiency Index (Iw ) is calculated as follows and rounded to three decimal places where: IW,60 = Washing Efficiency Index of the standard 60 °C cotton programme at full load; IW,60 ½ = Washing Efficiency Index of the standard 60 °C cotton programme at partial load; IW,40 ½ = Washing Efficiency Index of the standard 40 °C cotton programme at partial load. (b) The Washing Efficiency Index of one standard cotton programme (p) is calculated as follows: where: WT,i = Washing Efficiency of the household washing machine under test for one test cycle (i); WR,a = Average Washing Efficiency of the reference washing machine; n = number of test cycles, n  ¥ 3 for the standard 60 °C cotton programme at full load, n  ¥ 2 for the standard 60 °C cotton programme at partial load and n  ¥ 2 for the standard 40 °C cotton programme at partial load. (c) The Washing Efficiency (W) is the average of the reflectance values of each test strip after completion of a test cycle. 3. CALCULATION OF WATER CONSUMPTION The water consumption (Wt ) is calculated as follows and rounded to one decimal place: Wt = Wt,60 where: Wt,60 = water consumption of the standard 60 °C cotton programme at full load. 4. CALCULATION OF THE REMAINING MOISTURE CONTENT The remaining moisture content (D) of a programme is calculated in percentage and rounded to the nearest whole percent. ANNEX III Verification procedure for market surveillance purposes For the purposes of checking conformity with the requirements laid down in Annex I, authorities of Member State shall test a single household washing machine. If the measured parameters do not meet the values declared in the technical documentation file within the meaning of Article 4(2) by the manufacturer within the ranges set out in Table 1, the measurements shall be carried out on three more household washing machines. The arithmetic mean of the measured values of these three household washing machines shall meet the requirements within the ranges set out in Table 1, except for the energy consumption, where the measured value shall not be greater than the rated value of Et by more than 6 %. Otherwise, the model and all other equivalent household washing machines models shall be considered not to comply with the requirements laid down in Annex I. Member State authorities shall use reliable, accurate and reproducible measurement procedures, which take into account the generally recognised state-of-the-art measurement methods, including methods set out in documents the reference numbers of which have been published for that purpose in the Official Journal of the European Union. Table 1 Measured parameter Verification tolerances Annual energy consumption The measured value shall not be greater than the rated value (1) of AEC by more than 10 %. Washing efficiency index The measured value shall not be less than the rated value of IW by more than 4 %. Energy consumption The measured value shall not be greater than the rated value of Et by more than 10 %. Programme time The measured value shall not be longer than the rated values of Tt by more than 10 %. Water consumption The measured value shall not be greater than the rated value of Wt by more than 10 %. Power consumption in off-mode and left-on mode The measured value of power consumption Po and Pl of more than 1,00 W shall not be greater than the rated value by more than 10 %. The measured value of power consumption Po and Pl of less than or equal to 1,00 W shall not be greater than the rated value by more than 0,10 W. Duration of the left-on mode The measured value shall not be longer than the rated value of Tl by more than 10 %. (1) rated value means a value that is declared by the manufacturer. ANNEX IV Benchmarks At the time of entry into force of this Regulation, the best available technology on the market for household washing machines, in terms of their water and energy consumptions, washing efficiency and airborne acoustical noise emissions during washing/spinning for the standard 60 °C cotton programme at full load, is identified as follows (1): (1) Household washing machines with a rated capacity of 3 kg: (a) energy consumption: 0,57 kWh/cycle (or 0,19 kWh/kg), corresponding to an overall annual energy consumption of 117,84 kWh/year, of which 105,34 kWh/year for 220 cycles and 12,5 kWh/year during the low-power modes; (b) water consumption: 39 litres/cycle, corresponding to 8 580 litres/year for 220 cycles; (c) washing efficiency index: of 1,03  ¥ Iw > 1,00; (d) airborne acoustical noise emissions during washing/spinning (900 rpm): not available; (2) Household washing machines with a rated capacity of 3,5 kg: (a) energy consumption: 0,66 kWh/cycle (or 0,19 kWh/kg), corresponding to an overall annual energy consumption of 134,50 kWh/year, of which 122,00 kWh/year for 220 cycles and 12,5 kWh/year during the low-power modes; (b) water consumption: 39 litres/cycle, corresponding to 8 580 litres/year for 220 cycles; (c) washing efficiency index: Iw of 1,03; (d) airborne acoustical noise emissions during washing/spinning (1 100 rpm): not available; (3) Household washing machines with a rated capacity of 4,5 kg: (a) energy consumption: 0,76 kWh/cycle (or 0,17 kWh/kg) corresponding to an overall annual energy consumption of 152,95 kWh/year, of which 140,45 kWh/year for 220 cycles and 12,5 kWh/year during the low-power modes; (b) water consumption: 40 litres/cycle, corresponding to 8 800 litres/year for 220 cycles; (c) washing efficiency index: Iw of 1,03; (d) airborne acoustical noise emissions during washing/spinning (1 000 rpm): 55/70 dB(A) re 1 pW; (4) Household washing machines with a rated capacity of 5 kg: (a) energy consumption: 0,850 kWh/cycle (or 0,17 kWh/kg) corresponding to an overall annual energy consumption of 169,60 kWh/year, of which 157,08 kWh/year for 220 cycles and 12,5 kWh/year during the low-power modes; (b) water consumption: 39 litres/cycle, corresponding to an annual water consumption of 8 580 litres for 220 cycles; (c) washing efficiency index: Iw of 1,03; (d) airborne acoustical noise emissions during washing/spinning (1 200 rpm): 53/73 dB(A) re 1pW; (5) Household washing machines with a rated capacity of 6 kg: (a) energy consumption: 0,90 kWh/cycle (or 0,15 kWh/kg) corresponding to an overall annual energy consumption of 178,82 kWh/year, of which 166,32 kWh/year for 220 cycles and 12,5 kWh/year during the low-power modes; (b) water consumption: 37 litres/cycle, corresponding to an annual water consumption of 8 140 litres for 220 cycles; (c) washing efficiency index: Iw of 1,03; (d) airborne acoustical noise emissions during washing/spinning (1 600 rpm): not available; (6) Household washing machines with a rated capacity of 7 kg: (a) energy consumption: 1,05 kWh/cycle (or 0,15 kWh/kg) corresponding to an overall annual energy consumption of 201,00 kWh/year, of which 188,50 kWh/year for 220 cycles and 12,5 kWh/year during the low-power modes; (b) water consumption: 43 litres/cycle, corresponding to an annual water consumption of 9 460 litres for 220 cycles; (c) washing efficiency index: Iw of 1,03; (d) airborne acoustical noise emissions during washing/spinning (1 000 rpm): 57/73 dB(A) re 1pW; (e) airborne acoustical noise emissions during washing/spinning (1 400 rpm): 59/76 dB(A) re 1pW; (f) airborne acoustical noise emissions during washing/spinning (1 200 rpm): 48/62 dB(A) re 1pW (for built-in household washing machines); (7) Household washing machines with a rated capacity of 8 kg: (a) energy consumption: 1,200 kWh/cycle (or 0,15 kWh/kg) corresponding to an overall annual energy consumption of 234,26 kWh/year, of which 221,76 kWh/year for 220 cycles and 12,5 kWh/year during the low-power modes; (b) water consumption: 56 litres/cycle, corresponding to an annual water consumption of 12 320 litres for 220 cycles; (c) washing efficiency index: Iw of 1,03; (d) airborne acoustical noise emissions during washing/spinning (1 400 rpm): 54/71 dB(A) re 1 pW; (e) airborne acoustical noise emissions during washing/spinning (1 600 rpm): 54/74 dB(A) re 1 pW. (1) For evaluation of the annual energy consumption, the calculation method set out in Annex II was used for a programme time of 90 min along with an off-mode power of 1 W and a left-on mode power of 2 W.